ps TRE OAD WANES BAHPPPEP CUE Bee
Sovtat) DisTRicd of Tex Hs

Chse # 20-3313 [phz)

 

 

LA Ke. :

 

 

Techni coieR 5.4 dul TU (029

 

 

 

fepueT LR kemovpal Anp Lok cDhiks ATrons

 

 

 

ee

 

 

al > / [2/20 Z,hictaly coun Leap  Recewel

 

Lith sevice Ase s Kel ATEN Feo Ths Gui

 

Bhs hupTe AeTiand CTD Aboys- i) Wick £ Have

 

nw

2 isix-nl amet fs Ad wleke cep PARTS Me Weer

 

Hess no EN PHEDGE a Tote Moeriss [JUV ED

 

IN Teuc fpf cwil AcYiaJ, AM PRok FS

 

Lec) JG Tas husks Sent” To Mis on) 2)2 {2s Hen

 

Devel cuss HzDep we TEcHW! Coco SA. ‘Ad As

 

Sven iT is ns) cece ye Me Wy @ Heuz been)

 

DAM As 4 (MERETED Chel inl THIS CASE, Ani

 

 

 

Jeers Legu esr | pt Or Jens cer OD ee Lek
Eilins Ll As “Removed fhom ALL. fo THME Phe 2D IGS

 

Ce Men To Tes case of AY teasr be“ wh re 0

 

 

 

$ To Why Rata plAahe” ime AT ee? IV RELATI oN)

 

oT Aavls Lipa WWlepeTs C Hour WT CoS Avine

 

 

 

feesté

 

4

(DaTeo! De [2 2 fl, Ho Quin Zu io

 

 

ust Admex fo Bv\. ES O2

Aho mechan mapas amore

 

FDTCRNe Ci S122

 

 

 

 

 
Case 20-33113 Document 49 Filed in TXSB on 07/10/20 Page 2 of 2

Rcbrord Be, b 204-8?

J halrmoy lo GFK 9°
Livlante, Co Si226

sone .

 

 

Te The Clerk ve ‘lle (avd. bleace boliwe rd

 

 

Lee Acomperia 2, bogures™ “Lb Remove | andl for

/
Lle tds cali + to ste! foleve \_ OW bef es jn_[2.

 

le Che ff Do —33)/3 ar, da) Ke! lechaicolr SA,

 

 

2 oe 7 a

 

Vl Veh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
